—Order, Supreme Court, New York County (Joan Madden, J.), entered on or about May 22, 2002, which denied petitioner employee’s application seeking, inter alia, to annul a negative evaluation of petitioner by his supervisor that was upheld after undergoing respondent employer’s appeal process, and directed entry of judgment dismissing the petition, unanimously affirmed, without costs.
Petitioner’s claim that respondent did not follow its own appeal process was waived by his failure to object to the alleged irregularities in the process at the time they were committed (see Matter of Kabnick v Chassin, 223 AD2d 935, 936 [1996], affd 89 NY2d 828 [1996]), or indeed at any time before the process had concluded. We have considered and rejected petitioner’s other arguments. Concur—Buckley, P.J., Andrias, Sullivan, Friedman and Gonzalez, JJ.